Citation Nr: 1531526	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to  service-connected type II diabetes mellitus and/or to radiation treatment for service-connected prostate cancer.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from August 2007 and December 2008 rating decisions.

In the August 2007 rating decision, the  RO, inter alia, denied service connection for PTSD and a TDIU.  The Veteran filed a notice of disagreement (NOD) in January 2008, and the RO issued  a statement of the case (SOC) in January 2010.  

In the December 2008 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran filed an NOD in December 2008, and the RO issued an SOC in February 2010.  

Also in February 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals with respect to all claims in February 2010.

In October 2014, the RO granted service connection for PTSD, as well as granted a TDIU from November 30, 2008 (the end of the month during which he last worked, indicating that both awards were considered a full grant of each benefit sought.  These matters are being formally dismissed, below.

In June 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management Systems (VBMS) files associated with the Veteran's claims.  A review of the electronic files reveals the documents therein are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


The Board's disposition of the claims for service connection for PTSD and for a TDIU, is set forth below.  The remaining claim for service connection for peripheral neuropathy of the upper and lower extremities is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In an October 2014 rating decision, the RO awarded  service connection for PTSD, as well as awarded a to a TDIU from November 30, 2008 (the end of the month in which he last worked)..


CONCLUSION OF LAW

As the October 2014 award of service connection for PTSD, and award of  a TDIU from the end of the month in which he last worked, represent a full grant of each benefit sought, there remains no case or controversy with respect to either matter   affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the August 2007 denial of service connection for PTSD and entitlement to a TDIU, in a subsequent. October 2014 rating decision, the RO granted service connection for PTSD and awarded a TDIU from the end of the month in which he last worked.  Under these circumstances, the Board finds that the claims for PTSD and for a TDIU, which were formerly in appellate status prior to October 2014, have been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to those matters.  Hence, with respect to the PTSD and TDIU claims, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeal as to the claims for service connection for PTSD and for a TDIU must be dismissed.


ORDER

The appeal as to the claim for service connection for PTSD is dismissed.

The appeal as to the claim for a TDIU is dismissed


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

Service connection has been established for type II diabetes mellitus and prostate cancer.  The Veteran seeks compensation for peripheral neuropathy of his upper and lower extremities as secondary to service-connected diabetes or, alternatively, as secondary to radiation therapy received for prostate cancer. 

Under 38 C.F.R. § 3.310(a) (2014), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran was afforded a VA examination in May 2014 with an addendum opinion obtained in October 2014.  In the May 2014 examination report and the October 2014 addendum opinion, the VA examiner essentially indicated that the peripheral neuropathy was less likely due to service-connected diabetes mellitus or radiation treatment for prostate cancer, as there was no evidence to support a claim that peripheral neuropathy of the upper and lower extremities was due to such disabilities.  Further, the examiner indicated that peripheral neuropathy was not a common complication of radiation treatment.

The Board finds that the medical opinion obtained is inadequate.  While the examiner appears to have only addressed whether or not the Veteran's service- connected diabetes mellitus or radiation treatment for service-connected prostate cancer caused his peripheral neuropathy of the upper and lower extremities, the examiner did not explicitly address whether the service-connected diabetes mellitus or radiation treatment for service-connected prostate cancer aggravates the Veteran's peripheral neuropathy of the upper and lower extremities-which, as noted above, is a potential basis for secondary service connection pursuant to 38 C.F.R. § 3.310.  The Board points out that, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, on remand, the AOJ should obtain an addendum opinion from the physician who performed the May 2014 VA examination as well as offered the October 2014 addendum opinion (Dr. R.A.), or other appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgement of the physician designated to provide the addendum opinion.  

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should also give the Veteran another opportunity to  provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  As indicated, the AOJ's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the last adjudication.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After accomplishing the above-requested actions, and all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange to obtain an addendum opinion from the physician who conducted the May 2014 examination and provided the October 2014 addendum opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from another appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.


The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated physician, and the addendum opinion/examination report  should include discussion of the Veteran's documented medical history and assertions.  

The physician should provide an opinion, based on review of the claims file and consistent with sound medical principles, as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the peripheral neuropathy of the upper and lower extremities is aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus and/or radiation treatment for service-connected prostate cancer.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician must consider and discuss all pertinent medical and lay evidence, to include the Veteran's assertions.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence associated with the paper and/or electronic file(s) since the last adjudication) and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit sought  should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


